per curiam:
En el caso de autos se nos solicita que deje-mos sin efecto la sentencia del Tribunal de Circuito de Ape-laciones, Panel Regional de San Juan, en la que se ordenó la celebración de un nuevo procedimiento de custodia sin que dicho foro pasara juicio sobre la corrección y validez del procedimiento de custodia que se estaba impugnando en la apelación que tenía ante su consideración. Revocamos.
*353I
El aso de autos comenzó en 1991, cuando el Departa-mento de Servicios Sociales, hoy Departamento de la Fa-milia (en adelante el Departamento), comenzó un procedi-miento a tenor de la Ley Núm. 75 de 28 de mayo de 1980 (8 L.P.R.A. see. 401 et seq.), dirigido a privar a Michelle Shri-vers Otero de la custodia de sus cuatro (4) hijos menores de edad. En virtud de dicho procedimiento, el entonces Tribunal de Distrito ordenó la remoción de los menores de su hogar y la transferencia de su custodia al Departamento(1) Los menores fueron ubicados temporeramente en hogares de crianza.
En 1995, el Tribunal de Primera Instancia ordenó la restitución de dos (2) de los hijos (R.P.S. y M.P.S.) al hogar de su madre biológica, luego de que se estipulara por el Departamento, el Procurador de Asuntos de Menores y la representación legal de Shrivers Otero que ésta se había rehabilitado de la adicción a drogas, que en un principio le causó la pérdida de la custodia de sus cuatro (4) hijos me-nores de edad.
Sin embargo, los otros hijos, C.J.N.S. y G.S., no fueron entregados a su madre biológica, Shrivers Otero, porque los hogares sustitutos donde residían objetaron la orden del tribunal de instancia a esos efectos. Con el propósito de dilucidar lo referente a la custodia de estos menores, el Tribunal de Primera Instancia celebró varias vistas evi-denciarías en las cuales permitió la intervención de los padres de crianza en dicho procedimiento de restitución de custodia. El tribunal a quo escuchó los testimonios de los peritos que fueron presentados por todas las partes —in-cluso por los hogares sustitutos — , los de las trabajadoras *354sociales que trabajaron en el caso y los testimonios de los padres de crianza.
Luego de examinar la extensa evidencia documental, de analizar los resultados de los exámenes psicológicos reali-zados tanto a los menores como a su madre biológica y de considerar la prueba desfilada en las vistas, el tribunal de instancia determinó que los menores podían reintegrarse a su núcleo familiar biológico, por entender que dicho curso de acción servía a los mejores intereses de los menores. Por tal razón ordenó la entrega de los menores C.J.N.S. y G.S. a Shrivers Otero y el cierre y archivo del caso.
Los hogares sustitutos, inconformes con la determina-ción del Tribunal de Primera Instancia, presentaron ante el Tribunal de Circuito de Apelaciones sendas mociones en auxilio de jurisdicción, en las cuales solicitaron la parali-zación de la orden del foro de instancia y anunciaron que se proponían presentar un recurso al respecto. Las mocio-nes fueron denegadas por no haber un recurso presentado que justificara la intervención del foro apelativo.
Eventualmente, los hogares sustitutos presentaron los recursos correspondientes. En síntesis impugnaron la apreciación de la prueba testifical y pericial que hizo el foro de instancia. También sostuvieron que el grado de inter-vención que les reconoció el foro de instancia no fue el adecuado.
El Tribunal de Circuito de Apelaciones ordenó la conso-lidación de los recursos y denegó nuevas mociones en auxi-lio de jurisdicción por tardías, debido a que en ambas se solicitaba la suspensión de los efectos de la orden del foro de instancia; pero la madre biológica, en ese momento, ya había asumido la custodia legal y física de los menores. Asimismo, el Tribunal de Circuito de Apelaciones ordenó la elevación de los autos del caso y le solicitó al Procurador General que presentara el alegato correspondiente. Final-mente, el Tribunal de Circuito de Apelaciones determinó que el Departamento debía realizar cada quince (15) días *355una monitoria del núcleo familiar de Michelle Shrivers Otero, de forma que se pudiera “evaluar constantemente el bienestar de los menores”.
Posteriormente, el Procurador General solicitó la trans-cripción de los testimonios de los peritos y de los testigos que testificaron en las vistas evidenciarías celebradas por el foro de instancia, ya que su contenido le era indispensable para poder formular su posición con relación a los erro-res señalados por los hogares sustitutos. Solicitó, además, la designación de peritos para corroborar el informe eva-luativo sometido por el Departamento ante el foro apelativo. Similares peticiones hicieron los hogares sustitutos. El Tribunal de Circuito de Apelaciones nada dispuso sobre estas solicitudes.
Dentro de este trámite apelativo, el 17 de diciembre de 1996 comparecieron ante el Tribunal de Circuito de Apela-ciones los hogares sustitutos apelantes y solicitaron que mientras el recurso apelativo era considerado se les permi-tiese relacionarse con los menores. Sobre este aspecto, el tribunal tampoco se expresó.
Así las cosas, el Tribunal de Circuito de Apelaciones dictó una sentencia en la cual resolvió lo siguiente:
Conforme a ello, se expide el auto de certiorari en las causas de epígrafe y se ordena el traslado del expediente JC-91-56 de Asuntos de Menores, al Tribunal de Primera Instancia, Sala Superior de San Juan, Asuntos de Relaciones de Familia, para que allí se tramite y adjudique este asunto como un caso de custodia de menores en que los aquí “apelantes” actuarían como peticionarios. En tal trámite el Tribunal de Primera Ins-tancia tomará las medidas cautelares pertinentes, resolverá cualquier asunto interlocutorio que soliciten las partes y trami-tará todo el (sic) asunto respecto a la custodia de los menores. En el trámite ordinario y plenario, que ordenamos a estos efec-tos se lleve a cabo, los padres afectivos, Ana M. Delgado y los esposos María Teresa González y José Cátala Cátala, tendrán derecho a participar como parte actora o peticionaria y estarán facultados para presentar prueba testifical, documental y pericial. Igual derecho tendrá la Sra. Michelle Shrivers Otero y el Departamento de la Familia. El Tribunal de Primera Instan-*356cia resolverá finalmente el asunto conforme a derecho, la prueba practicada y según lo requiera el mejor interés y bien-estar de los menores.
Se aclara, que la determinación tomada por el Tribunal Superior, Sala de Menores —mediante la cual se devolvió la cus-todia de los menores a la madre biológica, Sra. Shriver Otero— permanece en todo vigor y efecto, hasta que otra cosa pueda resolver el Tribunal de Primera Instancia en el trámite inde-pendiente de custodia, que en forma plenaria se ordena aquí iniciar ante la Sala de Familia del Tribunal Superior. Sentencia del Tribunal de Circuito de Apelaciones de 20 de diciembre de 1996, págs. 5-6.
Inconforme con esta sentencia, la representación legal de Michelle Shrivers Otero recurre ante nos y sostiene que el foro apelativo erró al revocar sub silentio la determina-ción del foro de instancia sin pasar juicio sobre los méritos del recurso que tenía ante su consideración.
KH hH
 El Tribunal de Circuito de Apelaciones se creó con el propósito, de concederle a todos los litigantes un derecho para apelar ante un foro de jerarquía superior todas las sentencias finales dictadas por el Tribunal de Primera Instancia. De esta forma, la Asamblea Legislativa concedió a todos los ciudadanos el derecho de apelación en los casos civiles y criminales “extendiéndose a todo puertorriqueño afectado adversamente por una decisión de un tribunal el derecho a que un panel apelativo de un mínimo de tres jueces revise esa decisión que había sido tomada por un solo juez”. Exposición de Motivos de la Ley de la Judica-tura de Puerto Rico de 1994, Leyes de Puerto Rico, pág. 2802.(2)
*357Como foro apelativo intermedio, el Tribunal de Circuito de Apelaciones tiene la función principal de revisar las de-cisiones del foro de instancia para asegurarse de que sean justas y que encuentren apoyo en la normativa establecida por este Tribunal. En ese sentido se ha. señalado que:
The intermediate court is usually viewed as having primary • — -and perhaps exclusive— responsibility for fulfilling the error-correcting and justice-doing purpose. The highest court is viewed as serving primarily the law development and supervisory purposes, often referred to as institutional review. This allocation of responsibility in a bi-level appellate system is not always airtight or tidy. Intermediate courts cannot completely ignore doctrinal development, and supreme courts are not oblivious to errors and injustices affecting only the parties. Yet the concept of differing roles does influence in large measure the decision-making atmosphere in the two types of appellate courts. (Escolio omitido.) D.J. Meador, Appellate Courts: Staff and Process in the Crisis of Volume, Minnesota, West Pub. Co., 1974, pág.3.
A la luz de estos propósitos, el foro apelativo tiene que revisar los procedimientos del foro de instancia para deter-minar si éste aplicó el derecho correctamente y si se siguie-ron los procedimientos dispuestos por el ordenamiento pro-cesal:
The appellate courts have two functions: to review individual cases to assure that substantial justice has been rendered, and to formulate and develop the law for general application in the legal system. In a court system having no intermediate appellate level, both functions are performed by the supreme court, or a similar court with a different name. In systems having an intermediate appellate court, these functions are differentiated to an important degree. The intermediate appellate court has primary responsibility for review of individual cases and a responsibility, subordinate to that of the highest court, for extending the application of developing law within the doctrinal framework fashioned by the highest court; the supreme court exercises a function of selective review to maintain uniformity *358of decision among subordinate courts and to reformulate deci-sional law in response to changing conditions and social imperatives. III A.B.A., Standards relating to Appellate Courts Sec. 3.00, págs. 5-6 (1994).
Para ello se requiere que el Tribunal de Circuito de Apelaciones considere los asuntos que se le plantean con rigor jurídico y con gran sentido de justicia. Como se ha señalado:
La majestad de la ley requiere que el Panel [del Tribunal de Circuito de Apelaciones] considere siempre el fondo de las cues-tiones litigiosas para reestablecer el equilibrio, la juridicidad y la legalidad. Es un derecho a enderezar lo justo. Ello es así, porque no se trata de un Tribunal de casación con un fin de unificación de la jurisprudencia. Es un órgano instituido para administrar justicia a los particulares. Priva el interés individual en la justicia del caso singular sobre el interés público en la interpretación exacta de una ley en abstracto. Mediante la apelación de la parte vencida se reexaminará en toda su ampli-tud la controversia (in iure e in facto) por un Panel del Tribunal de Circuito de Apelaciones. (Enfasis suplido.) J.A. Cuevas Sega-rra, Práctica Procesal Puertorriqueña: Práctica Apelativa (aná-lisis del Reglamento del Tribunal de Circuito de Apelaciones), 2da ed. rev., San Juan, Pubs. J.T.S., 1995, pág. 23. Véase, además, Maldonado Bermúdez v. Maldonado González, 141 D.P.R. 19 (1996).
Respecto al alcance de su función, es preciso señalar que el Tribunal de Circuito de Apelaciones tiene que determinar si el foro sentenciador fundamentó su decisión en una interpretación correcta del derecho positivo y si condujo adecuadamente los procedimientos, de suerte que no se le haya causado perjuicio a las partes. Además, debe determinar si el foro sentenciador llegó a conclusiones que están apoyadas en la evidencia presentada en el caso. No debe considerar una controversia que no fue presentada en el tribunal de instancia a menos que sea necesario para evitar una injusticia manifiesta. A.B.A., supra, págs. 23-28.
En cumplimiento de las disposiciones de la referida Ley de la Judicatura de Puerto Rico de 1994 y con-*359forme con la autoridad constitucional de esta Curia, apro-bamos en 1995 el Reglamento del Tribunal de Circuito de Apelaciones. Ese reglamento tiene el propósito de hacer viable el funcionamiento del foro apelativo, de acuerdo con los propósitos de la Ley de la Judicatura de Puerto Rico de 1994. En dicho reglamento también establecimos las nor-mas que deben regir los procedimientos ante dicho foro.(3)
Como parte de dichas normas y en lo pertinente a la controversia de autos, la Regla 10(A) del Reglamento del Tribunal del Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII-A, dispone que “el panel correspondiente del Tribunal de Circuito de Apelaciones resolverá los recursos ante su consideración mediante una resolución o sentencia, la cual incluirá una relación de hechos y una exposición y análisis de los asuntos planteados”. (Enfasis suplido.) La regla antes transcrita expone el deber del foro apelativo de resolver, de forma fundamentada —esto incluye una exposición de los hechos y el derecho aplicable— los asuntos que se le plantean en los recursos que tenga ante su consideración. Esta disposición tiene también el propósito de facilitar la revisión de las decisiones del Tribunal de Circuito de Apelaciones por esta Curia. Maldonado Bermúdez v. Maldonado González, supra.
Dentro de su función apelativa, el Tribunal de Circuito de Apelaciones también debe procurar que se tengan todos los elementos de juicio necesarios para emitir una decisión judicial. Así, por ejemplo, debe ordenar una exposición narrativa o estipulada de la prueba o, en su defecto, ordenar la transcripción total o parcial de la evidencia desfilada en el foro de instancia cuando la parte apelante ha señalado algún error relacionado con la suficiencia de la prueba testifical o con la apreciación errónea *360de la prueba por parte del tribunal de instancia. Reglas 19, 20 y 76 del Reglamento del Tribunal de Circuito de Apela-ciones, 4 L.P.R.A. Ap. XXII-A. Véase, además, Maldonado Bermúdez v. Maldonado González, supra. El Tribunal de Circuito de Apelaciones también puede, en aras de tener acceso a la información que le permita emitir su decisión, hacer uso de la facultad que le reconoce la Regla 73(F) de su Reglamento, 4 L.P.R.A. Ap. XXII-A, de “ordenar que se preparen y sometan alegatos en cualquier caso en que lo considere necesario”.
HH HH H-i
En el caso de autos las controversias ante el Tribunal de Circuito de Apelaciones, en síntesis, eran: si el grado de intervención de los hogares sustitutos en el procedimiento de custodia fue el adecuado conforme a derecho y si el foro de instancia erró en su apreciación de la prueba testifical y documental que tuvo ante su consideración. El foro apela-tivo no atendió los asuntos que le fueron planteados, sino que, por el contrario, dejó sin efecto de facto el procedi-miento de custodia llevado a cabo por el Tribunal de Pri-mera Instancia sin considerar su corrección y validez, y ordenó la celebración de otro procedimiento de custodia. Reconocemos que la controversia que manejó el Tribunal de Circuito de Apelaciones involucra aspectos emotivos y humanos que trascienden la esfera judicial y que, ante ello, el foro apelativo intentó resolverlo de una forma conciliadora. No obstante, al así actuar, el foro apelativo erró, pues no examinó en toda su amplitud {in facto e in jure) el recurso que tenía ante su consideración.
De una lectura de las apelaciones incoadas ante el Tribunal de Circuito se desprende que las alegaciones y los errores señalados se circunscriben a los aspectos de admi-sibilidad, suficiencia, veracidad y apreciación errónea de la prueba pericial, documental y testifical que desfiló ante el *361Tribunal de Primera Instancia. Por tal razón, previo a la resolución del caso que tenía ante su consideración, el Tribunal de Circuito de Apelaciones debió ordenar una expo-sición narrativa o, en su defecto, una transcripción de la evidencia, según lo requieren las Reglas 19, 20 y 76 de su Reglamento, supra. Esto indudablemente le hubiese per-mitido ponderar y aquilatar la prueba que desfiló ante el foro a quo para estar en posición de resolver los asuntos específicos que le fueron planteados. Era luego de evaluar la suficiencia de la evidencia presentada en el foro de ins-tancia, que le correspondía dictar la sentencia. La exposi-ción narrativa de la prueba —o una transcripción de la evidencia— era necesaria para considerar las controver-sias específicas que le fueron planteadas al foro apelativo. A pesar de que los apelantes y el Procurador General le solicitaron que ordenara la transcripción o exposición na-rrativa de la prueba, nada dispuso el Tribunal de Circuito de Apelaciones a tales efectos.
Por último, resulta pertinente señalar que el Tribunal de Circuito de Apelaciones erró al ordenar únicamente al Procurador General que presentara su alegato en el caso de autos. Debido a la complejidad y naturaleza del caso, debió resolver los recursos que tenía ante sí con el beneficio de las posiciones por escrito de todas las partes, haciendo uso de la facultad que le concede el inciso (F) de la Regla 73 de su Reglamento, supra, de “ordenar que se preparen y sometan alegatos en cualquier caso que lo considere necesario”.
A pesar de que Shrivers Otero solicitó una intervención en el trámite apelativo, el Tribunal de Circuito de Apela-ciones nada dispuso sobre este asunto. Debió emitir una orden dirigida a Michelle Shrivers Otero para que presen-tara el alegato correspondiente, toda vez que era indispensable conocer su posición, pues lo que se cuestionaba ante el foro apelativo era la sentencia que ordenaba el reintegro de los menores al hogar de su madre biológica, Shrivers *362Otero y la sentencia que pudiera dictar el Tribunal de Cir-cuito de Apelaciones en su día sin lugar a dudas iba a in-cidir sobre los derechos de ésta.
Finalmente, incidid el Tribunal de Circuito de Apelaciones al dejar de considerar y no disponer sobre las diversas peticiones que le hicieran en varias ocasiones el Procurador General, los apelantes y la representación legal de Michelle Shrivers Otero. El Tribunal de Circuito de Apelaciones no las consideró en el momento cuando fueron presentadas, a pesar de la importancia de éstas, ni hizo siquiera mención de ellas en la sentencia. Reiteramos que dicho Tribunal tiene la obligación de considerar y adjudicar todos los asuntos que se sometan ante su consideración.
En vista de las deficiencias en el procedimiento apela-tivo señaladas anteriormente, nos vemos imposibilitados de considerar el recurso en sus méritos. En esencia, las contenciones de las partes están dirigidas a aspectos de suficiencia y apreciación de la prueba y no contamos con el beneficio de una exposición estipulada o narrativa o una transcripción de la evidencia desfilada ante el Tribunal de Primera Instancia que nos permita revisar la sentencia del foro apelativo.
A la luz de todo lo antes expuesto, concluimos que el Tribunal de Circuito de Apelaciones actuó en contraven-ción de las disposiciones de su propio Reglamento. En con-secuencia se revoca la sentencia apelada y se devuelve el caso al Tribunal de Circuito de Apelaciones para que dicho foro continúe el procedimiento apelativo a tenor de nues-tros pronunciamientos. A tenor de las precitadas reglas, dicho foro apelativo deberá conceder a todas las partes la oportunidad de presentar sus posiciones por escrito y orde-nar la preparación de una exposición narrativa de la prueba vertida ante el Tribunal de Primera Instancia, o en su defecto una transcripción de la evidencia, de manera que pueda estar en posición de revisar adecuadamente la sentencia apelada y determinar si en efecto se cometieron *363los errores señalados por la parte apelante. Se ordenará la paralización de cualquier procedimiento que se esté lle-vando a cabo en el tribunal de instancia referente al caso del epígrafe como resultado de la sentencia recurrida.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Negrón García concurrió sin opi-nión escrita. El Juez Asociado Señor Fuster Berlingeri emi-tió una opinión concurrente y disidente. El Juez Asociado Señor Rebollo López no intervino.
— O —

 Sobre la legalidad del procedimiento de remoción de los menores de su hogar que se siguió en el caso de autos, este Tribunal se pronunció en Pueblo en interés menores R.P.S. et al., 134 D.P.R. 123 (1993).


 La Ley Núm. 21 de 13 de julio de 1992. (4 L.P.R.A. secs. 1, 35, 37, 61-61a, 191 y 231(a)-(d)) derogada por la Ley Núm. 11 de 2 de junio de 1993, identificó las fun-ciones siguientes de un tribunal apelativo: (a) corregir errores del tribunal senten-ciador; (b) servir como agente catalítico en las revisiones de la doctrina y de la ley; (c) advertir sobre problemas que plantee una ley; (d) destacar situaciones que requieran reglamentarse por la Asamblea Legislativa; (e) señalar al Tribunal Supremo áreas *357en que se hace imperativo el cambio; (f) permitir que el Tribunal Supremo pueda tener mayor desahogo y pueda servir al máximo en su función social de pautar e interpretar el derecho; (g) ayudar en la congestión de casos al Tribunal Supremo.


 Para una discusión sobre las funciones de un tribunal apelativo intermedio, véase el voto particular del Juez Negrón Soto en Santiago de Valderas v. Beecher, Sentencia de 12 de septiembre de 1995, Caso Núm. KLAN-9500708.